Citation Nr: 0806897	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  01-01 602	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to August 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2002, the veteran failed to report for a personal hearing at 
the RO, scheduled at his request.  The case was previously 
before the Board in September 2004 and April 2006 when it was 
remanded for notice and VA examinations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In April 2006, the Board remanded this case in part to obtain 
a VA examination by an otolaryngologist.  In September 2007, 
a VA examination was completed by an audiologist.  A remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In January 2008 written 
argument, the veteran's representative argued that this 
examination did not satisfy the remand instructions since it 
was completed by an audiologist rather than by an 
otolaryngologist.  Additionally, the Board notes that while 
the audiologist indicated his awareness that the veteran had 
noise exposure during service, it is not clear that he 
considered this noise exposure in formulating his opinion, as 
he merely noted that the veteran did not complain of tinnitus 
during service and did not provide further rationale for his 
opinion.  While the Board regrets any further delay in this 
matter, since it does not appear that the VA examination 
complied with the April 2006 remand instructions, a further 
remand is necessary. 

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for a VA 
examination by an otolaryngologist to 
determine the likely etiology of the 
veteran's tinnitus.  The veteran's claims 
file must be reviewed by the examiner.  The 
examiner should examine the veteran and 
provide an opinion as to whether the 
veteran's tinnitus is at least as likely as 
not related to his service, to include as 
due to noise exposure therein.  The 
examiner should note that the veteran's 
head injury in a motorcycle accident in 
service was determined to have been not in 
the line of duty, and may not be considered 
in determining whether any current 
disability residual of such injury is 
related to service for VA compensation 
purposes.  The examiner must explain the 
rationale for all opinions given.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

